Order denying defendant’s motion to dismiss complaint affirmed, with ten dollars costs and disbursements. In the absence of a more explicit record, showing the relationship between Lamport & Holt, Ltd., and the present defendant, and from which alone this court could determine whether the judgment in the prior action in favor of Lamport & Holt, Ltd., constituted a bar to the maintenance of the present action, we are unable to determine the question of the conelusiveness of the former judgment. Kelly, P. J., Jayeox, Manning, Kapper and Lazansky, JJ., concur.